             Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 1 of 9



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                   UNITED STATES DISTRICT COURT

16                                            DISTRICT OF NEVADA
17   ROBERT BLACKMAN, JR.,                             Case No.: 2:18-cv-02176-JCM-NJK
18
                      Plaintiff,
19                                                     [PROPOSED] STIPULATED
     vs.
20                                                     PROTECTIVE ORDER
     OCWEN LOAN SERVICING LLC; EQUIFAX
21
     INFORMATION SERVICES, LLC; and
22   EXPERIAN INFORMATION SOLUTIONS,
     INC.,
23
                      Defendants.
24

25           IT IS HEREBY STIPULATED by and between Plaintiff Robert Blackman, Jr. (“Plaintiff”)
26   and Defendants Ocwen Loan Servicing LLC (“Ocwen”); Equifax Information Services, LLC
27   (“Equifax”); and Experian Information Solutions, Inc. (“Experian”) (collectively, the “Parties”),
28
     [Proposed] Stipulated Protective Order - 1
                 Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 2 of 9



     1
         by and through their counsel of record, as follows:
     2
                 WHEREAS, documents and information have been and may be sought, produced or
     3
         exhibited by and among the parties to this action relating to trade secrets, confidential research,
     4
         development, technology or other proprietary information belonging to the defendants and/or
     5
         personal income, credit and other confidential information of Plaintiff.
     6
                 THEREFORE, an Order of this Court protecting such confidential information shall be and
     7
         hereby is made by this Court on the following terms:
     8
                 1.       This Order shall govern the use, handling and disclosure of all documents,
     9

    10
         testimony or information produced or given in this action which are designated to be subject to

    11   this Order in accordance with the terms hereof.

    12           2.       Any party or non-party producing or filing documents or other materials in this

    13   action may designate such materials and the information contained therein subject to this Order by

    14   typing or stamping on the front of the document, or on the portion(s) of the document for which

    15   confidential treatment is designated, “Confidential.”
    16           3.       To the extent any motions, briefs, pleadings, deposition transcripts, or other papers
    17   to be filed with the Court incorporate documents or information subject to this Order, the party
    18  filing such papers shall designate such materials, or portions thereof, as “Confidential,” and shall
See order issued
   19 file them with the clerk under seal; provided, however, that a copy of such filing having the
concurrently  herewith
    20   confidential information deleted therefrom may be made part of the public record. Any party filing
    21
         any document under seal must comply with the requirements of Local Rules.
    22
                 4.       All documents, transcripts, or other materials subject to this Order, and all
    23
         information derived therefrom (including, but not limited to, all testimony, deposition, or
    24
         otherwise, that refers, reflects or otherwise discusses any information designated Confidential
    25
         hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, Experian,
    26
         and Equifax for commercial or competitive purposes or for any purpose whatsoever other than
    27
         solely for the preparation and trial of this action in accordance with the provisions of this Order.
    28
         [Proposed] Stipulated Protective Order - 2
             Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 3 of 9



1
             5.       All depositions or portions of depositions taken in this action that contain
2
     confidential information may be designated as “Confidential” and thereby obtain the protections
3
     accorded other confidential information. The parties shall have twenty-one (21) days from the date
4
     a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,
5
     whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”
6
     Until such time, all deposition testimony shall be treated as confidential information. To the extent
7
     any designations are made on the record during the deposition, the designating party need not serve
8
     a notice re-designating those portions of the transcript as confidential information. Any party may
9

10
     challenge any such designation in accordance with Paragraph 13 of this Order.

11           6.       Except with the prior written consent of the individual or entity designating a

12   document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any

13   document, transcript or pleading given “Confidential” treatment under this Order, and any

14   information contained in, or derived from any such materials (including but not limited to, all

15   deposition testimony that refers, reflects or otherwise discusses any information designated
16   confidential hereunder) may not be disclosed other than in accordance with this Order and may
17   not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this litigation;
18   (c) counsel for the parties, whether retained counsel or in-house counsel and employees of counsel
19   assigned to assist such counsel in the preparation of this litigation; (d) fact witnesses subject to a
20   proffer to the Court or a stipulation of the parties that such witnesses need to know such
21
     information; (e) present or former employees of the producing party in connection with their
22
     depositions in this action (provided that no former employees shall be shown documents prepared
23
     after the date of his or her departure); and (f) experts specifically retained as consultants or expert
24
     witnesses in connection with this litigation.
25
             7.       Documents produced pursuant to this Order shall not be made available to any
26
     person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed to
27
     be bound by its terms, and signed the attached Declaration of Compliance.
28
     [Proposed] Stipulated Protective Order - 3
              Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 4 of 9



1
              8.      Third parties who are the subject of discovery requests, subpoenas or depositions
2
     in this case may take advantage of the provisions of this Protective Order by providing the parties
3
     with written notice that they intend to comply with and be bound by the terms of this Protective
4
     Order.
5
              9.      All persons receiving any or all documents produced pursuant to this Order shall
6
     be advised of their confidential nature. All persons to whom confidential information and/or
7
     documents are disclosed are hereby enjoined from disclosing same to any person except as
8
     provided herein and are further enjoined from using same except in the preparation for and trial of
9

10
     the above-captioned action between the named parties thereto. No person receiving or reviewing

11   such confidential documents, information or transcript shall disseminate or disclose them to any

12   person other than those described above in Paragraph 6 and for the purposes specified, and in no

13   event, shall such person make any other use of such document or transcript.

14            10.     Nothing in this Order shall prevent a party from using at trial any information or

15   materials designated “Confidential.”
16            11.     This Order has been agreed to by the parties to facilitate discovery and the
17   production of relevant evidence in this action. Neither the entry of this Order, nor the designation
18   of any information, document, or the like as “Confidential,” nor the failure to make such
19   designation, shall constitute evidence with respect to any issue in this action.
20            12.     Inadvertent failure to designate any document, transcript, or other materials
21
     “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality pursuant
22
     to this Order, so long as a claim of confidentiality is promptly asserted after discovery of the
23
     inadvertent failure. If a party designates a document as “Confidential” after it was initially
24
     produced, the receiving party, on notification of the designation, must make a reasonable effort to
25
     assure that the document is treated in accordance with the provisions of this Order, and upon
26
     request from the producing party certify that the designated documents have been maintained as
27
     confidential information.
28
     [Proposed] Stipulated Protective Order - 4
              Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 5 of 9



  1
              13.      If any party objects to any designation of any materials as “Confidential,” the
  2
      parties shall attempt in good faith to resolve such objection by agreement. If the parties cannot
  3
      resolve their objections by agreement, the party objecting to the designation may seek the
  4
      assistance of the Court. A party shall have thirty (30) days from the time a “Confidential”
  5
      designation is made to challenge the propriety of the designation. Until an objection has been
  6
      resolved by agreement of counsel or by order of the Court, the materials shall be treated as
  7
      Confidential and subject to this Order.
  8
              14.      Within sixty (60) days after the final termination of this litigation, all documents,
  9

 10
      transcripts, or other materials afforded confidential treatment pursuant to this Order, including any

 11   extracts, summaries or compilations taken therefrom, but excluding any materials which in the

 12   good faith judgment of counsel are work product materials, shall be returned to the Producing

 13   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.

 14           15.      The designating party shall have the burden of proving that any document

 15   designated as CONFIDENTIAL is entitled to such protection.
 16           16.      Nothing herein shall affect or restrict the rights of any party with respect to its own
 17   documents or to the information obtained or developed independently of documents, transcripts
 18   and materials afforded confidential treatment pursuant to this Order.
 19           17.      The Court retains the right to allow disclosure of any subject covered by this
 20   stipulation or to modify this stipulation at any time in the interest of justice.
 21
              18.      If the sole ground for a motion to seal is that the opposing party (or non-party) has
 22
      designated a document as subject to protection pursuant to the stipulated protective order, the
 23
      movant must notify the opposing party (or non-party) at least five judicial days prior to filing the
 24
      designated
See order  issueddocument. The designating party must then make a good faith determination if the
concurrently
  25          herewith
      relevant standard for sealing is met. To the extent the designating party does not believe the
 26
      relevant standard for sealing can be met, it shall indicate that the document may be filed publicly
 27
      no later than four judicial days after receiving notice of the intended filing. To the extent the
 28
      [Proposed] Stipulated Protective Order - 5
             Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 6 of 9



1
     designating party believes the relevant standard for sealing can be met, it shall provide a
2
     declaration supporting that assertion no later than four judicial days after receiving notice of the
3
     intended filing. The filing party shall then attach that declaration to its motion to seal the designated
4
     material. If the designating party fails to provide such a declaration in support of the motion to
5
     seal, the filing party shall file a motion to seal so indicating and the Court may order the document
6
     filed in the public record. In the event of an emergency motion, these procedures shall not apply.
7

8            IT IS SO STIPULATED.
             Dated January 4, 2019
9
      KNEPPER & CLARK LLC                                 NAYLOR & BRASTER
10

11
      /s/ Shaina R. Plaksin                               /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                            Jennifer L. Braster, Esq.
12    Nevada Bar No. 12796                                Nevada Bar No. 9982
      Miles N. Clark, Esq.                                Andrew J. Sharples, Esq.
13
      Nevada Bar No. 13848                                Nevada Bar No. 12866
14    10040 W. Cheyanne Ave., Suite 170-109               1050 Indigo Drive, Suite 200
      Las Vegas, NV 89129                                 Las Vegas, NV 89145
15    Email: matthew.knepper@knepperclark.com             Email: jbraster@nblawnv.com
      Email: miles.clark@knepperclark.com                 Email: asharples@nblawnv.com
16

17    HAINES & KRIEGER LLC                                JONES DAY
                                                          Katherine A. Neben, Esq.
18    David H. Krieger, Esq.                              Nevada Bar No. 14590
                                                          3161 Michelson Drive
      Nevada Bar No. 9086                                 Irvine, CA 92612
19
      8985 S. Eastern Avenue, Suite 350                   Email: kneben@jonesday.com
20    Henderson, NV 89123
      Email: dkrieger@hainesandkrieger.com
21                                                        Counsel for Defendant
      Counsel for Plaintiff
22
                                                          Experian Information Solutions, Inc.

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 6
             Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 7 of 9



1     SNELL & WILMER LLP                                 BROWNSTEIN HYATT FARBER SCHRECK
2
      /s/ Bradley T. Austin                              /s/ Arthur Zorio
3     Bradley T. Austin, Esq.                            Arthur Zorio, Esq.
      Nevada Bar No. 13064                               Email: azorio@bhfs.com
4     3883 Howard Hughes Parkway, Suite 1100
      Las Vegas, NV 89169                                BRYAN CAVE LEIGHTON PAISNER
5
      Email: baustin@swlaw.com                           Daniel P. Crane
6                                                        Email: dan.crane@bclplaw.com
      Counsel for Defendant
7     Equifax Information Services LLC                   Counsel for Defendant
                                                         Ocwen Loan Servicing LLC
8

9                                                         Blackman v. Ocwen Loan Servicing LLC et al
                                                                   Case No. 2:18-cv-02176-JCM-NJK
10

11
                                                  ORDER GRANTING
12
                                     STIPULATED PROTECTIVE ORDER
13

14
     IT IS SO ORDERED.
15

16
             January 7, 2019
      Dated: __________, _____
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 7
              Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 8 of 9



1
                                                  EXHIBIT A
2
                                      DECLARATION OF COMPLIANCE
3
                                 Blackman v. Ocwen Loan Servicing LLC et al
4
                                United States District Court, District of Nevada
5                                     Case No. 2:18-cv-02176-JCM-NJK

6
              I, _____________________________________, declare as follows:
7
              1.      My address is ________________________________________________.
8
              2.      My present employer is ________________________________________.
9
              3.      My present occupation or job description is _________________________.
10
              4       I have received a copy of the Stipulated Protective Order entered in this action on
11
     _______________, 20___.
12
              5.      I have carefully read and understand the provisions of this Stipulated Protective
13
     Order.
14
              6.      I will comply with all provisions of this Stipulated Protective Order.
15

16
              7.      I will hold in confidence and will not disclose to anyone not qualified under the

17   Stipulated Protective Order, any information, documents or other materials produced subject to

18   this Stipulated Protective Order.

19            8.      I will use such information, documents or other materials produced subject to this

20   Stipulated Protective Order only for purposes of this present action.

21            9.      Upon termination of this action, or upon request, I will return and deliver all
22   information, documents or other materials produced subject to this Stipulated Protective Order,
23   and all documents or things which I have prepared relating to the information, documents or other
24   materials that are subject to the Stipulated Protective Order, to my counsel in this action, or to
25   counsel for the party by whom I am employed or retained or from whom I received the documents.
26

27
     ///
28
     [Proposed] Stipulated Protective Order - 8
             Case 2:18-cv-02176-JCM-NJK Document 17 Filed 01/04/19 Page 9 of 9



1
             10.      I hereby submit to the jurisdiction of this Court for the purposes of enforcing the
2
     Stipulated Protective Order in this action. I declare under penalty of perjury under the laws of the
3
     United States that the following is true and correct.
4
             Executed this ____ day of _____________, 2018 at __________________.
5

6
                                                             _______________________________
7                                                            QUALIFIED PERSON

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 9
